UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2012 Date of reporting period:6/30/2012 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. Semi-Annual Report For the six months ended June 30, 2012 Special Opportunities Fund, Inc. August 21, 2012 Dear Fellow Shareholders: The long term goal for Special Opportunities Fund is to outperform the market in both absolute and relative terms without assuming excessive risk.Since the Fund is more risk averse than most funds, it tends to outperform the broad-based indexes in poor or choppy markets and underperform in bull markets.That pattern held true to form in the first half of 2012, a period in which the stock market turned in a strong performance.Our fund’s NAV was up 5.87% while the S&P 500 Index gained 9.49%. The Fund continues to have sizeable exposure to investments that have little or no correlation to the stock market such as special purpose acquisition companies (SPACs) and to a lesser extent, auction rate preferred stock and other special situations.A flurry of cash generating liquidity events such as tender offers and liquidations have allowed us to add to existing investments that are works in progress and to make some new investments that we think are attractive relative to their risk.Moreover, in the first half of the year, we saw quite a few developments in our portfolio holdings.Most were positive and some of them resulted from our efforts to unlock intrinsic value.Here is an update on some of our larger positions.Please refer to our previous letters for more background on them. Gyrodyne Corporation of America (GYRO) The average cost of our shares of GYRO is about $81.We are now in the end game.To briefly recap, in late 2005, New York State appropriated 245.5 acres of Gyrodyne’s property for which it paid $26.3 million.Gyrodyne sued for additional compensation.On July 3, 2012, the state, after losing all its appeals, finally paid an additional $167.5 million or more than $112 per share (including interest and litigation expenses) to Gyrodyne.Management’s next goal is to produce one or more liquidity events.We expect these efforts to yield between $115 and $135 per share in cash or stock of another company.As we were finalizing this letter, GYRO announced that it “has engaged Rothschild Inc. as its financial advisor to advise the Company with respect to maximizing shareholder value through one or more potential cash distributions and/or through a potential sale, merger or other strategic combination.” Liberty All-Star Growth Fund (ASG) and Liberty All-Star Equity Fund (USA) We purchased most of our shares of these well diversified multi-manager equity funds at a double-digit discount to net asset value.Each fund makes cash distributions of 1.5% per quarter (6% per annum).After extensive discussions with the manager about their discounts, on June 26th ASG launched a self-tender offer for 25% of its shares at a 5% discount to NAV.As a result, the discount narrowed to under 8% and we opportunistically sold some of our shares before 1 Special Opportunities Fund, Inc. the tender offer expired.We tendered the balance and the Fund accepted almost 80% of our shares, a surprisingly high percentage.Since we saw a low probability of further alpha by holding, we subsequently sold our remaining shares of ASG in the market at a single-digit discount.USA’s discount, on the other hand, is still greater than 10% and therefore we have continued to accumulate shares.We intend to resume discussions with management about USA’s discount in the near future. Myrexis (MYRX) Myrexis is a biotechnology company focused on the development of new drugs to treat cancer and autoimmune diseases.Its stock trades at a discount to net cash and it has sizeable net operating losses.Special Opportunities Fund is part of a group that currently owns about 7.5% of Myrexis’ outstanding shares. Our original thesis was that Myrexis would likely be sold or dissolved.However, on May 11th, shareholders were thrown a curve ball when Myrexis announced that it would seek to acquire one or more commercial stage assets.In connection with its “new strategic direction,” Myrexis suspended development activities on its preclinical and clinical programs and hired an executive team with a successful track record of enhancing shareholder value.In addition, in order to preserve the sizeable net operating losses shareholders owning more than 5% of the outstanding shares were prohibited from buying more shares. Investors understandably responded negatively to the news since many of them, including us, had been anticipating a short-term liquidity event.The stock price fell from about $3.02 to a low of $2.27 on June 18th.Based upon extensive discussions with management, we concluded the selling was overdone.While the timetable for a liquidity event has been extended, Myrexis, whose stock is currently trading at about $2.50 per share, still has about $3 per share in cash and no meaningful cash burn.The new management team was incentivized to create a transaction worth more than $3 per share by utilizing its NOLs to shield future income.Therefore, we approached management and ultimately reached an agreement that permits our group to acquire up to 9.9% of the outstanding shares.If a transaction does not happen by mid-2013, Myrexis will likely dissolve and shareholders should receive about $3 per share.Tragically, a key member of the management team died suddenly last week.That may make dissolution more likely although it is too soon to say how things will play out.At its current price, we see Myrexis as a “heads we win a lot, tails we win a little” investment. Imperial Holdings (IFT) In our last letter, we said that the Fund had accumulated a stake in an unnamed financial company that was trading for less than half of its intrinsic value due to potential legal problems.The Imperial Holdings story has the makings of a Hollywood screenplay.Imperial, which went public in February 2011 at $10.75 per 2 Special Opportunities Fund, Inc. share, originally had three primary business segments: (1) premium financing for individual life insurance policies (collateralized by the policies); (2) purchasing life insurance policies or “life settlements”; and (3) purchasing structured settlements, i.e., a future stream of guaranteed payments established to settle a lawsuit. The first two businesses are fraught with controversy.Here is why.Many people let their policies lapse or redeem them for their cash value, which is arbitrarily set low by the insurer.If no policies ever lapsed or were redeemed for their cash value, insurers would have to raise their premiums significantly which would drive down the demand for life insurance.Companies like Imperial can adversely impact the profits of the life insurance companies by buying unwanted policies from the original owner because then the policies will almost never lapse. Looking at it from the other side, a life settlement investor can earn a very good return on capital by buying life insurance policies in the secondary market or by foreclosing on defaulted premium financing loans that were collateralized by policies.In addition, life insurance agents earn sizeable premiums for selling policies.These incentives have sometimes led life settlement companies and life insurance agents to encourage applicants to misrepresent their intentions and/or their financial status on insurance applications in order to induce an insurer to issue a policy it would not issue if it knew the truth, i.e., that the intent of the applicant is to sell the policy to an investor rather than to provide for loved ones.There have even been criminal prosecutions of agents for defrauding insurance companies in this manner.The so-called STOLI (stranger originated life insurance) problem has cast a cloud over the entire life settlement industry because of the fear that an insurer might refuse to pay the death benefit (and even attempt to keep the premiums) by claiming that the policy was fraudulently procured.There has been a fair amount of STOLI litigation in recent years and decisions have gone both ways. Because of the uncertainty as to the long-term viability of Imperial’s business model, its stock did not trade well.By mid-September 2011, its stock price had fallen to about $6.50.Then, disaster struck.On September 27th, sixty armed federal agents conducted a raid of Imperial’s office in Boca Raton, Florida to execute a search warrant obtained by the U.S. Attorney’s Office for the District of New Hampshire.The focus of the investigation was Imperial’s premium finance business.Predictably, a number of law firms quickly jumped in with strike suits, i.e., lawsuits brought by small shareholders primarily designed to generate legal fees.The SEC also weighed in, launching an investigation to determine “whether any violations of federal securities laws have occurred.” With investors fearing the worst, Imperial’s already depressed stock price quickly collapsed to less than $2 per share where it mostly traded for the rest of the year.After conducting extensive due diligence, we concluded that, even with its 3 Special Opportunities Fund, Inc. obvious problems, the stock was very cheap.First, its book value as of September 30, 2011, after taking write-downs related to the investigation, was $9.87 per share.Second, on December 15th, Imperial announced that the government had declared that its CEO, who we knew from a previous transaction, was no longer a target of the investigation.That suggested that any wrongdoing that may have occurred was not pervasive.Finally, we saw an opportunity to play a role in unlocking the intrinsic value of the stock.Thus, we began to accumulate stock at about $1.60 per share and added to our position at higher prices as we gained confidence in our thesis. A meeting with the board of directors in February led us to question their commitment to maximizing shareholder value.Our shareholder group then commenced a proxy contest to gain control of the board of directors.The incumbent directors responded by cancelling the annual meeting of shareholders.A member of our group then sued the Company to compel it to hold an annual meeting. All of this background information would amount to little if we did not think we could make money from our investment.And, so far, we have made money.On Monday, April 30th Imperial announced that it had entered into a settlement with the U.S. Attorney’s New Hampshire office.The settlement provided for a payment by Imperial of $8 million, the resignation of one executive (who has thus far not been charged with anything), and an admission of misrepresentations made or facilitated by certain employees in connection with the procurement of life insurance policies prior to January 2009.In return, the U.S. Attorney agreed not to prosecute Imperial for its involvement in those misrepresentations.Investors pushed the stock price up 36% that week from $2.95 to $4.02, the biggest weekly percentage gain for any stock on the NYSE.Since then, Imperial’s stock price has hovered between $3.80 and $4.20. We think Imperial’s intrinsic value is at least $8 per share.However, there is plenty of risk and there are big problems to be resolved – including the shareholder lawsuits, the SEC investigation, Imperial’s inability to file timely audited financial statements for 2011, securing the resources to continue to pay the premiums on its valuable life insurance policies, and establishing their validity. These are serious problems but in our view none of them is insurmountable for a board of directors that is committed to resolving them.Therefore, as activists, the first order of business was to gain representation on the board, which we did on August 2nd via a settlement of our lawsuit to compel an annual meeting.Our goal is to resolve Imperial’s problems as expeditiously and cheaply as possible with the ultimate objective of unlocking the intrinsic value of our stock.We have a lot of work to do and while significant risk exists, the potential monetary rewards for the Fund, if we are successful, more than compensate for that risk. 4 Special Opportunities Fund, Inc. In sum, we think Imperial is a classic example of being opportunistic when there is blood in the streets and fear overwhelms investors’ rational assessment of value.We have already earned a nice profit from our initial investment but, although there are plenty of problems to overcome, we think Imperial’s stock can rise significantly from here.Now that we have board seats, we can try to help to remove the impediments, which are admittedly formidable, to unlocking Imperial’s much higher intrinsic value. The New Ireland Fund (IRL) In our last letter, we said, “We are hopeful for an outcome beneficial to the Fund and all IRL shareholders sometime in 2012.”On May 14th, IRL launched a self-tender offer for 15% of its outstanding shares at 98% of NAV.We tendered our shares and were able to sell 41% of our shares at $8.09 per share, a 2% discount to NAV.We hope to eventually exit from this investment as opportunities present themselves.As with many of our investments in closed-end funds, we were (and are) agnostic about the prospects for IRL’s NAV.We are willing to take the chance that the NAV of a closed-end fund can fall more than the value of the discount we are trying to close.Unfortunately, in this instance, the NAV declined after we bought our shares and we lost money (our average purchase price was $8.30), albeit less than we would have lost by investing in a diversified portfolio of Irish stocks.Based upon what we knew when we bought our shares, we think we made the correct decision. American Strategic Income Portfolio Inc. III (CSP) CSP is a closed-end fund sub-managed by Nuveen that invests a substantial percentage of its assets in whole mortgage loans and to lesser extent, in U.S. Government securities, corporate debt securities, preferred stock issued by real estate investment trusts, and mortgage servicing rights.CSP’s primary objective is to achieve high levels of current income and its secondary objective is capital appreciation. CSP has utterly failed to meet its goals.Nineteen years ago, its IPO was priced at $15.The stock currently trades at about $7.15 per share, almost 13% below its NAV.Moreover, CSP has cut its dividend time and again.The monthly dividend was initially set at 10.63 cents per month.It now is 3.75 cents per month (6.3% per year on the market price).As a result, we believe shareholders are likely to support measures to close the discount.No guarantees but if that were to happen eighteen months from now, we would earn about a 15% per annum return going forward. We began to accumulate shares of CSP a few months ago with an eye toward pushing for a wind-up.The impetus was the sale by a long term relatively passive major shareholder of its entire stake.That left us free to accumulate a large position without the concern that that shareholder might not support our efforts to unlock value.Our filing group owns more than 10% of CSP’s shares.We have 5 Special Opportunities Fund, Inc. communicated our position to management.Unless it takes action, we will likely submit a proxy proposal to liquidate CSP at the next annual meeting, which we expect to be held in December. Auction Rate Preferred Shares Over the last few years, we purchased a significant amount of ARPs issued by closed-end funds at 80 to 85% of face value.These securities are extremely safe but they became very hard to sell after the auction market collapsed in early 2008.Due in part to our proactive approach, we have been able to exit from the bulk of our ARPs positions at or close to face value.As a result, we have earned near double-digit returns on what are essentially cash equivalents. Diamond Hill Financial Trends Fund (DHFT) To briefly recap, DHFT is a small closed-end fund that invests in the securities of financial services companies.We accumulated a sizeable position at about a 15% discount in the second half of last year after NASDAQ changed its rules to require closed-end funds like DHFT, which did not hold annual meetings, to do so.Our filing group now owns more than 22% of DHFT’s shares.Another 10% of the shares is held by large shareholders that would likely support us in a proxy contest.The current discount is about 8%.We have had discussions with management regarding the discount.Given DHFT’s small size and the favorable shareholder base, we think that with a bit more nudging a liquidity event at or close to NAV may be in the cards. Eaton Vance Risk-Managed Diversified Equity Income Fund (ETJ)1 In our last letter, we said: The pipeline for future alpha generating investments is robust.The Fund has been accumulating stock in several closed-end funds that are trading at double-digit discounts and are good targets for activism because their performance has been very poor.As yet, we have not publicly disclosed any of these potential targets but we are confident that some or all of them will ultimately provide the Fund with true alpha, i.e., unleveraged risk-adjusted outperformance. ETJ is a new reporting position for us.A filing group of which the Fund is a member now owns more than 8% of this $900 million (NAV) closed-end fund and it is one of the Fund’s largest holdings.The discount is currently about 13%.We purchased most of our shares at a discount of about 15%.Just before we first publicly disclosed our position on July 19th, we notified management and 1That is quite a mouthful.By our count, it has sixteen syllables. 6 Special Opportunities Fund, Inc. requested that the board consider measures to narrow the discount.On August 8th, ETJ announced a plan to buy back up to 10% of the outstanding shares.That is a start but we suspect more will have to be done.A number of savvy shareholders own ETJ.Now that we have put it “in play” they (and we) are unlikely to be satisfied until a liquidity event is announced. The Thai Capital Fund (TF) This is another new filing position for us.On March 8, TF announced that the Board approved the liquidation of the Fund subject to a requirement that stockholders holding 66 2/3% of the outstanding shares of common stock vote for the proposal.The discount narrowed significantly on the news as arbitrageurs bid up the shares.On July 2, 2012, TF announced that even though the vast majority of votes cast favored the liquidation proposal, it failed to achieve the super-majority vote (due to shareholder apathy), and that the board would consider other options.Disappointment with that announcement and the resulting uncertainty caused the discount to widen to about 10%.We saw an opportunity to aggressively build a position and persuade the board to develop a Plan B to afford shareholders an opportunity to realize net asset value. The Fund is part of a filing group that quickly amassed 23% of the shares of TF.As of now, it owns a commanding 38% of TF’s outstanding shares.Since other shareholders are also looking for liquidity and the board has already agreed to liquidate TF, the only question is how to overcome the onerous 66 2/3 voting requirement.One way or another, we are reasonably confident that a liquidity event at or close to NAV will be announced this year.However, if that does not happen, our filing group may seek to gain control of the board and do the job ourselves. SPACs SPACs or blank check companies continue to make up a large portion of our portfolio.In our last letter, we said that we expect to see some announcements of proposed transactions in the first half of this year.Since then, there has been a flurry of announced transactions.One such SPAC, Hicks Acquisition, ran out of time and liquidated.Six other SPACs, including RLJ Acquisition, the SPAC sponsored by Robert L. Johnson, the well known founder of Black Entertainment Television (BET), have announced proposed transactions.Each has a reasonable chance of being consummated.If so, we intend to sell or redeem our shares at or above the value of the trust account in order to take any equity risk off the table and to hold the warrants we got as a free kicker in the IPO.Hopefully, some of the merged companies will gain a following once their shares begin trading publicly.If so, our warrants should increase in value. 7 Special Opportunities Fund, Inc. Bankruptcy Claims Due to their illiquidity and uncertain payoff, bankruptcy claims offer a fertile opportunity to earn an attractive return that is not correlated with the markets.The market for bankruptcy claims is particularly inefficient because many creditors need cash quickly and thus cannot wait around for the bankruptcy proceedings to play out.Consequently, the board recently approved investing up to 5% of the Fund’s total assets in bankruptcy claims.However, before any bankruptcy claims can be acquired, a fair procedure to allocate them among the clients of the Fund’s advisor must be developed since they are not securities and are generally not divisible among various entities. Convertible Preferred Shares Primarily due to an enormous amount of regulatory red tape, it took more than eighteen months but on July 23, 2012 the Fund finally completed an innovative rights offering for a new class of convertible preferred stock at a price of $50 per share. The offering was significantly oversubscribed. The aggregate number of shares issued was 749,086 for which the Fund received a total of $37,454,300 in cash.The converts have been trading slightly above the issue price and we think that is an indication that we got the terms about right.To summarize the basic terms, each convert (1) is entitled to receive a quarterly dividend of $0.375 per share or 3% per annum; (2) is convertible into 3 shares of common stock (subject to adjustment for distributions); (3) will be redeemed in five years at $50, and (4) is callable if the net asset value of the common stock reaches $20 per share (subject to adjustment for distributions). Common shareholders may ultimately experience some modest NAV dilution from conversion.However, we are hopeful that any such dilution will be offset by earning more than the 3% annual dividend payable on the additional assets.I should mention that most of the directors now own both the common stock and the converts. *** We often talk about seeking an edge or an advantage over the average investor because that is necessary to outperform over the long term.Basically, there are three ways an investment manager can try to get an edge over the competition: acquiring information, processing information, and utilizing the processed information.It is difficult to gain an edge solely by acquiring information.After all, most information about publicly traded securities is easily accessible and is usually quickly reflected in market prices.On the other hand, some people can definitely process the same information better than others and therefore make better investment decisions.However, there are a lot of smart people trying to do the same thing so it is also tough to gain an edge by better analysis than one’s competitors of the same information. 8 Special Opportunities Fund, Inc. While Brooklyn Capital Management attempts to obtain all relevant information about our investments and to process it to make an informed decision about their intrinsic value, we think its primary edge is in utilizing the processed information to unlock that intrinsic value via shareholder activism.That is tough too but not because of competition.In fact, activist investors like BCM do not face much competition.Activism takes a special skill set and a willingness to get one’s hands dirty that the most investment managers lack.Yet, BCM’s (and its affiliates’) long term results are evidence that its investors have benefitted from its readiness to go the extra mile to unlock the intrinsic value of its investments.Very few passive investment managers have a better long term track record than BCM (and its affiliates).In sum, BCM’s activist strategy is a proven formula that has generated superior returns over the past two decades.It is easy to understand why activism works but hard to execute it.There are no guarantees in life or in investing.Yet, if BCM continues to apply its activist investing strategy effectively, we anticipate strong risk-adjusted returns for the Fund for many more years. Sincerely yours, Phillip Goldstein Chairman 9 Special Opportunities Fund, Inc. Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 6/30/12 Net asset value returns 1 Year Since 1/25/10 5 years* 10 years* Special Opportunities Fund, Inc. 0.59% 9.00% 6.29% 5.28% Market price returns Special Opportunities Fund, Inc. 0.14% 7.36% 6.21% 5.49% Index returns S&P 500 Index 5.45% 11.65% 0.22% 5.33% Share price as of 6/30/12 Net asset value $16.95 Market price $15.11 Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. * The Fund’s investment objective and investment adviser have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 2 of the Notes to financial statements for more information about the change in investment adviser. On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 10 Special Opportunities Fund, Inc. Portfolio composition as of 6/30/12(1) (unaudited) Value Percent Investment Companies $ % Common Stocks Corporate Bonds Promissory Notes Structured Life Settlement Notes Warrants Money Market Funds Total Investments $ % Liabilities in Excess of Other Assets ) ) Total Net Assets $ % (1)As a percentage of net assets. 11 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2012 (unaudited) Shares Fair Value INVESTMENT COMPANIES—60.96% Closed-End Funds—53.30% Adams Express Company $ Alpine Global Premier Properties Fund America First Tax Exempt Investors American Strategic Income Portfolio III Bancroft Fund, Ltd. Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) The China Fund, Inc. Clough Global Opportunities Fund Diamond Hill Financial Trends Fund, Inc. Dividend and Income Fund Inc. DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) Eaton Vance Risk Managed Diversified Equity Income Fund First Opportunity Fund, Inc. (a) The GDL Fund Global Income & Currency Fund, Inc. The Greater China Fund, Inc. Liberty All-Star Equity Fund, Inc. Liberty All-Star Growth Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Morgan Stanley Asia Pacific Fund, Inc. Morgan Stanley Frontier Emerging Markets Fund, Inc. Neuberger Berman Real Estate Securities Income Fund, Inc. The New Ireland Fund, Inc. Oxford Lane Capital Corporation Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Swiss Helvetia Fund, Inc. Taiwan Fund, Inc. The Thai Capital Fund, Inc. (a) The Thai Fund, Inc. The Tri-Continental Corporation The Zweig Total Return Fund, Inc. (a) 12 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2012 (unaudited) Shares Fair Value INVESTMENT COMPANIES—(continued) Auction Rate Preferred Securities—5.34% (b)(c) Advent Claymore Convertible Securities & Income Fund—Series TH, 1.493% 11 $ BlackRock California Municipal 2018 Term Trust—Series M7, 0.305% BlackRock Municipal 2018 Term Trust—Series W7, 0.289% MFS Investment Grade Municipal Trust—Series M, 0.289% 17 MFS High Yield Municipal Income Trust—Series F, 0.274% 1 MFS Municipal Income Trust—Series TH, 0.274% 23 MFS Municipal Income Trust—Series T, 0.289% 3 Putnam Managed Municipal Income Trust—Series C, 0.00% 6 Putnam Municipal Opportunities Trust—Series C, 0.00% 6 Western Asset Premier Bond Fund—Series M, 0.200% 6 Business Development Company—2.32% Equus Total Return, Inc. (a) MVC Capital, Inc. Total Investment Companies (Cost $66,449,579) COMMON STOCKS—31.65% Life Insurance—1.93% Imperial Holdings, Inc. (a) Oil and Gas Field Exploration Services—0.01% Zion Oil & Gas, Inc. (a) Pharmaceuticals Preparations—1.30% Myrexis, Inc. (a) Real Estate Investment Trusts—2.70% American Realty Capital Properties, Inc. Gyrodyne Company of America, Inc. (a) Healthcare Trust of America, Inc. (a) Special Purpose Acquisition Vehicle—25.71% Andina Acquisition Corporation (a)(h) Australia Acquisition Corporation (a) Azteca Acquisition Corporation (a) BGS Acquisition Corporation (a)(h) Blue Wolf Mongolia Holdings Corporation (a) Cazador Acquisition Corporation, Ltd. (a) 13 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2012 (unaudited) Shares Fair Value COMMON STOCKS—(continued) Special Purpose Acquisition Vehicle—(continued) China Growth Equity Investment, Ltd. (a) $ China VantagePoint Acquisition Company (a)(i) Empeiria Acquisition Corporation (a)(h) Empeiria Acquisition Corporation (a)(h) FlatWorld Acquisition Corporation (a)(h) Global Cornerstone Holdings, Ltd. (a)(c)(h) Global Eagle Acquisition Corporation (a) Hicks Acquisition Company II, Inc. (a) JWC Acquisition Corporation (a)(c) Lone Oak Acquisition Corporation (a) Nautilus Marine Acquisition Corporation (a) Prime Acquisition Corporation (a) RLJ Acquisition, Inc. (a) ROI Acquisition Corporation (a)(h) SCG Financial Acquisition Corporation (a) Selway Capital Acquisition Corporation (a)(c) Universal Business Payment Solutions Acquisition Corporation (a) Total Common Stocks (Cost $35,130,968) Principal Amount CORPORATE BONDS—0.02% Washington Mutual, Inc. 0.000%, 09/17/2012 (c)(d) $ 5.250%, 09/15/2017 (c)(d) Total Corporate Bonds (Cost $0) PROMISSORY NOTES—0.39% Symbios Holdings, Inc. 15.00%, 07/16/2012 (c)(f) Total Promissory Notes (Cost $450,000) STRUCTURED LIFE SETTLEMENT NOTES—0.46% Cedar Lane Series A-2 Notes (c)(f) Total Structured Life Settlement Notes (Cost $532,573) 14 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2012 (unaudited) Shares Fair Value WARRANTS—0.56% Andina Acquisition Corporation Expiration: May 2015 Exercise Price: $0.50 (a) $ Australia Acquisition Corporation Expiration: October 2015 Exercise Price: $11.50 (a) Azteca Acquisition Corporation Expiration: April 2018 Exercise Price: $12.50 (a) Blue Wolf Mongolia Holdings Corporation Expiration: July 2016 Exercise Price: $12.00 (a)(c) Cazador Acquisition Corporation, Ltd. Expiration: October 2015 Exercise Price: $7.50 (a) China Growth Equity Investment, Ltd. Expiration: February 2013 Exercise Price: $12.00 (a) Empeiria Acquisition Corporation Expiration: December 2017 Exercise Price: $11.50 (a) FlatWorld Acquisition Corporation Expiration: September 2012 Exercise Price: $11.00 (a) Hicks Acquisition Company II, Inc. Expiration: July 2017 Exercise Price: $12.00 (a) JWC Acquisition Corporation Expiration: November 2015 Exercise Price: $11.50 (a)(c) Lone Oak Acquisition Corporation Expiration: March 2016 Exercise Price: $5.00 (a) Nautilus Marine Acquisition Corporation Expiration: July 2016 Exercise Price: $11.50 (a) Prime Acquisition Corporation Expiration: March 2016 Exercise Price: $7.50 (a) RLJ Acquisition, Inc. Expiration: February 2016 Exercise Price: $12.00 (a) 15 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2012 (unaudited) Shares Fair Value WARRANTS—(continued) ROI Acquisition Corporation Expiration: February 2017 Exercise Price: $120.00 (a)(c) $ SCG Financial Acquisition Corporation Expiration: May 2016 Exercise Price: $11.50 (a) Selway Capital Acquisition Corporation Expiration: November 2016 Exercise Price: $0.75 (a)(c) Universal Business Payment Solutions Acquisition Corporation Expiration: May 2017 Exercise Price: $6.90 (a) Zion Oil & Gas, Inc. Expiration: August 2012 Exercise Price: $3.50 (a) Total Warrants (Cost $978,970) MONEY MARKET FUNDS—6.41% Fidelity Institutional Government Portfolio—Class I, 0.020% (e) Fidelity Institutional Tax-Exempt Portfolio—Class I, 0.080% (e) Total Money Market Funds (Cost $7,394,443) Total Investments (Cost $110,936,533)—100.45% Liabilities in Excess of Other Assets—(0.45)% ) TOTAL NET ASSETS—100.00% $ Percentage are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at June 30, 2012. (c) Fair valued securities. The total market value of these securities was $12,968,440, representing 11.24% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at June 30, 2012. (f) Illiquid security. The total market value of these securities was $1,023,206 representing 0.89% of net assets. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Each unit consists of one share of common stock and one warrant. (i) Each unit consists of one share of common stock, one half of a non-transferrable warrant and one half of a transferrable warrant. The accompanying notes are an integral part of these financial statements. 16 (This Page Intentionally Left Blank.) 17 Special Opportunities Fund, Inc. Statement of assets and liabilities—June 30, 2012 (unaudited) Assets: Investments, at value (cost—$110,936,533) $ Cash Dividends and interest receivable Receivable for investments sold Other assets Total assets Liabilities: Payable for investments purchased Payable to Adviser Accrued directors fees Accrued expenses and other liabilities Total liabilities Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 6,809,867 shares issued and outstanding, 13,818,496 shares held in treasury $ Cost of shares held in treasury ) Accumulated undistributed net investment income Accumulated net realized gain from investment activities Net unrealized appreciation of investments Net assets applicable to common shareholders $ Net asset value per common share ($115,411,818 applicable to 6,809,867 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 18 Special Opportunities Fund, Inc. Statement of operations For the six months ended June 30, 2012 (unaudited) Investment income: Dividends $ Interest Total investment income Expenses: Investment advisory fees Professional fees and expenses Directors’ fees and expenses Administration fees and expenses Stock exchange listing fees Compliance fees and expenses Accounting fees and expenses Reports and notices to shareholders Insurance fees Custody fees and expenses Transfer agency fees and expenses Other expenses Total expenses Net investment income Net realized and unrealized gains from investment activities: Net realized gains from: Investments Distributions received from investment companies Net change in unrealized appreciation of investments Net realized and unrealized gains from investment activities Net increase in net assets applicable to common shareholders resulting from operations $ The accompanying notes are an integral part of these financial statements. 19 Special Opportunities Fund, Inc. Statement of cash flows For the six months ended June 30, 2012 (unaudited) Cash flows from operating activities: Net increase in net assets applicable to common shareholders $ Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from sales of investments Net purchases and sales of short-term investments ) Amortization and accretion of premium and discount ) Decrease in dividends and interest receivable Increase in receivable for investments sold ) Decrease in other assets Decrease in payable for investments purchased ) Increase in payable to Adviser Increase in payable to directors Decrease in accrued expenses and other liabilities ) Net realized gains from investments ) Net change in unrealized depreciation of investments ) Net cash provided by operating activities Cash flows from financing activities: Cash dividends paid to common shareholders ) Net cash used in financing activities ) Net change in cash $ ) Cash: Beginning of period End of period $ Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of reinvestment of distributions of $ The accompanying notes are an integral part of these financial statements. 20 Special Opportunities Fund, Inc. Statements of changes in net assets applicable to common shareholders For the six months ended For the June 30, 2012 year ended (unaudited) December 31, 2011 From operations: Net investment income $ $ Net realized gains from investments and distributions received from investment companies Net change in unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations Dividends paid to common shareholders from: Net investment income — ) Net realized gains from investment activities — ) Total dividends and distributions paid to common shareholders — ) Capital Share Transactions (Note 5) Reinvestment of distributions — Net increase in net assets from capital share transactions — Net increase (decrease) in net assets applicable to common shareholders ) Net assets applicable to common shareholders: Beginning of period End of period $ $ Accumulated undistributed net investment income $ $ — The accompanying notes are an integral part of these financial statements. 21 Special Opportunities Fund, Inc. Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: For the six months ended June 30, 2012 (unaudited) Net asset value, beginning of period $ Net investment income Net realized and unrealized gains (losses) from investment activities Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to auction preferred shareholders — Net increase (decrease) from operations Dividends and distributions paid to common shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to common shareholders — Net asset value, end of period $ Market value, end of period $ Total net asset value return(3) % Total market price return(4) % Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes %(5)(7) Total expenses, before fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes %(5)(7) Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense and fees on floating rate notes %(5)(7) Net investment income before dividends paid to auction preferred shareholders %(2)(5) Dividends paid to auction preferred shareholders from net investment income — Net investment income available to common shareholders %(2)(5) Supplemental data: Net assets applicable to common shareholders, end of period (000’s) $ Portfolio turnover 30
